Citation Nr: 0936415	
Decision Date: 09/25/09    Archive Date: 10/02/09

DOCKET NO.  07-18 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to a total rating due to individual 
unemployability (TDIU) based upon service-connected 
disabilities on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1968 to April 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska, which denied the benefit sought on appeal.

In February 2009, this matter was remanded by the Board for 
further development and adjudication.  Subsequently, in a 
June 2009 Board decision, the issue of entitlement to TDIU on 
an extraschedular basis was remanded for further evidentiary 
and procedural development.


FINDING OF FACT

Service-connected disabilities render the Veteran unable to 
secure or maintain substantially gainful employment.


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, 
the criteria for a total rating based individual 
unemployability on an extraschedular basis have been met. 38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.343, 3.344, 4.16 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Board has considered whether further development and 
notice under the Veterans Claims Assistance Act of 2000 or 
other law should be undertaken. However, given the results 
favorable to the Veteran, further development under the VCAA 
or other law would not result in a more favorable resolution 
for the Veteran, or be of assistance to this inquiry. 


The Merits of the Claim

The Veteran contends that a total evaluation based on 
individual unemployability (TDIU) is warranted because he is 
unable to be substantially employed based on the severity of 
his service-connected disabilities. The Veteran specifically 
contends that he is unable to work due to his service-
connected tinnitus and left tibia/fibula fracture, as his 
work involved carpentry and roofing.  The Veteran also 
reported that he has a high school diploma. (See November 
2006 VA Form 21-8940: Veteran's Application for Increased 
Compensation based on Unemployability).

The Veteran is currently service-connected for tinnitus, 
evaluated as 10 percent disabling, and a fracture of the left 
tibia/fibula, evaluated as 30 percent disabling.  Because the 
Veteran did not have one service-connected disability rated 
as at least 60 percent, or two or more disabilities with a 
combined rating of at least 70 percent, with one disability 
rated at 40 percent, the initial criteria for schedular 
consideration for the grant of TDIU under 38 C.F.R. § 4.16(a) 
were not met and subsequently denied by the Board in a June 
2009 decision.  

However, even though the above percentages were not met, a 
Veteran's claim may still be referred to the Director, 
Compensation and Pension Service for an extraschedular 
rating, when the evidence of record shows that Veteran is 
"unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities." 38 
C.F.R. § 4.16(b).

The Veteran's service-connected disabilities, alone, must be 
sufficiently severe to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993). In determining whether 
unemployability exists, consideration may be given to the 
Veteran's level of education, special training, and previous 
work experience, but not to his age or to any impairment 
caused by non-service-connected disabilities. 38 C.F.R. §§ 
3.341, 4.16, 4.19.  The Veteran's employment history, his 
educational and vocational attainment, as well as his 
particular physical disabilities are to be considered in 
making a determination on unemployability.

In March 2009, the Veteran underwent a VA examination and the 
Veteran reported continued pain in his left ankle and lower 
leg that was becoming progressively worse.  The Veteran also 
reported that he had experienced tinnitus for 30 years, 
occurring a few times a day and lasting about 10 to 25 
seconds each time.  With each of these episodes, he stated he 
may lose his balance.  The Veteran reported he fell off five 
roofs while working due to dizziness.  Concerning the left 
ankle, the Veteran reported pain, weakness, and stiffness 
occurring daily.  Flare-ups occurred in cold weather, which 
lasted indefinitely and functional impairment occurred 
because he avoided climbing.  Occasionally his leg locked and 
did cause him to fall.  He could walk, sit, and stand without 
difficulty.  He last worked approximately three and one-half 
years ago pouring concrete.  He stated he was not working due 
to his heart, mental health issues, and his left leg.  

Upon examination of the Veteran's left leg and ankle, the 
examiner noted the Veteran reported pain, severe weakness and 
fatigue, but no incoordination.  The major functional impact 
according to the examiner, was pain with repetitive use.  The 
examiner opined that the residuals of the fracture of the 
left distal tibia/fibula appeared to be mild to moderate 
concerning the impact on the Veteran's use of his left leg 
because he essentially had very little range of motion of the 
left foot and ankle.  The examiner could not determine any 
malunion and he did not appear to have any marked knee 
disability, but he appeared to have severe ankle disability.  
The examiner noted in terms of range of motion, the Veteran 
had mild pain, and severe weakened movement, however the 
examiner could not determine fatigability, because range of 
motion was limited.  

The examiner opined that with the left ankle/leg issue, it 
appeared that the Veteran would have a very difficult time 
maintaining gainful employment because of difficulty using 
the left ankle and the extreme range of motion loss.  
Standing performing any repetitive use was likely to 
interfere with and prevent him from performing any employment 
where extensive use of the left foot and ankle were needed.  
In addition, concerning his tinnitus, when the Veteran had 
short dizzy episodes, many times he had had to sit down.  
Therefore, this was at least as likely as not going to 
interfere with any gainful employment because of dizziness 
episodes, but would not likely completely prevent him from 
gainful employment.  

With his education, experience and occupational background, 
the examiner opined it was likely the Veteran would have 
moderate to severe difficulties securing or maintaining 
gainful employment because of this service-connected 
disabilities, because both of these caused impairments, as 
noted above.

In August 2009, the Director of VA Compensation and Pension 
Service submitted an advisory opinion in this matter.  The 
Director stated that there was no conclusive evidence of 
unemployability exclusively due to service-connected 
disabilities found in the records available for review and 
that entitlement to a total disability rating based on 
unemployability was not warranted at this time.

The Board notes that the VA Compensation and Pension Director 
found no conclusive evidence of unemployability due to 
service-connected disabilities in the record.  However, the 
March 2009 VA examiner opined it was likely the Veteran would 
have moderate to severe difficulties securing or maintaining 
gainful employment because of his service-connected 
disabilities.   

The probative question in TDIU claims is whether service-
connected disabilities preclude a Veteran from engaging in 
substantially gainful employment (i.e., work that is more 
than marginal, that permits the individual to earn a "living 
wage"). Moore v. Derwinski, 1 Vet. App. 356 (1991).  

Based on the March 2009 VA examination report and statements 
from the Veteran, and resolving reasonable doubt in the 
Veteran's favor, it is apparent that the Veteran is precluded 
from engaging in substantially gainful employment.  As 
discussed above, the Court defines gainful employment as work 
which is "more than marginal and which permits the individual 
to earn a living wage." Moore, supra. Therefore, the Veteran 
cannot be considered capable of gainful employment due to his 
service-connected disorders.

Thus, a TDIU on an extraschedular basis is granted, with 
resolution of reasonable doubt in the Veteran's favor.


ORDER


A total rating based on individual unemployability is granted 
on an extraschedular basis subject to the law and regulations 
governing the award of monetary benefits.


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


